Citation Nr: 0028881	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-29 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for anxiety reaction.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to June 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The Board notes that the veteran scheduled for and failed to 
report for a travel board hearing before a Veterans Law Judge 
scheduled in September 2000.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's anxiety reaction is manifested by reflects 
chronic sleep disturbance, and mild to moderate flattened 
affect, decreased mood, periods of increased irritability and 
anxiety, tangential and circumstantial speech, stereotyped 
thinking, motivational disturbance, and impaired 
understanding of complex questions, abstract thinking, and 
memory.

3.  There is no evidence of suicidal ideation, illogical or 
irrelevant speech, near continuous panic or depression, 
impaired impulse control, disorientation, neglect of hygiene 
or appearance, or decline in interpersonal relationships or 
social activities.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for anxiety 
reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.130, Diagnostic Code 9400 (1999).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally established service connection for 
psychoneurosis in a July 1944 rating decision.  At that time, 
it assigned a 10 percent disability rating.  Over the 
subsequent years, the RO recharacterized the disability as 
psychoneurosis with hysteria and anxiety reaction and 
increased and reduced the associated disability rating.  The 
disability had been characterized as anxiety reaction and 
evaluated as 30 percent disabling since May 1965.  

The veteran submitted a claim for an increased rating in 
April 1997.  A statement from his physician dated in April 
1997, submitted in support of his claim, did not include any 
comment as to his psychiatric disability.  

The veteran underwent a VA psychiatric examination in June 
1997.  The examiner commented that the claims folder was 
available and reviewed for the examination.  The veteran 
related that he worked as a driver until he reached mandatory 
retirement age.  Before that time, he was a barber.  He had 
ended his previous psychiatric treatment because of a change 
in doctors and delays in appointment times.  The veteran was 
occasionally anxious and troubled.  His energy and appetite 
were good, though he had trouble sleeping.  He was not taking 
any psychotropic medications.  The veteran lived with his 
wife of more than 50 years.  She had Alzheimer's disease, and 
he had given up most of his social activities to care for 
her.  The examiner commented that the veteran was alert, 
oriented, and appropriately dressed.  Mental status 
examination revealed periods of resentment, dysphoria, and 
anxiety, particularly related to the stress of caring for his 
wife.  The veteran required paper to do arithmetic and 
demonstrated some memory loss.  Insight was fair.  Otherwise, 
there was no evidence of speech abnormality, thought 
disorder, psychosis, or suicidal or homicidal ideation.  The 
diagnosis was generalized anxiety disorder.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 61 
and indicated that psychosocial stressors were moderate.  He 
commented that the veteran showed some slight lingering 
psychiatric issues related to his anxiety disorder.    

The RO obtained the veteran's VA outpatient treatment records 
dated from June 1996 to November 1998.  These records reflect 
treatment for a variety of physical ailments only.  A brief 
mental status examination performed during an April 1997 
neurological consultation indicated that the veteran was 
tangential, but was otherwise alert, oriented with normal 
speech, not pressured, and able to follow commands.       

In November 1998, the RO advised the veteran in writing to 
submit the names of providers who had treated him for his 
psychiatric disability.  The RO received no response from the 
veteran. 

The veteran was afforded another VA psychiatric examination 
in March 1999.  The examiner reviewed the veteran's claims 
folder and his medical records for the examination.  The 
veteran related that he received medication from VA "in 
order to function."  He occasionally had episodes of feeling 
shaky, overwhelmed, and overburdened, as well as occasional 
"nervous problems."  He worried about his wife, for whom he 
was the sole caretaker.  He also reported having chronic 
sleep disturbance, as well as occasional episodes of 
apprehension about the future and of decreased mood.  He 
denied experiencing any guilt, anhedonia, suicidal ideation, 
decreased appetite, nightmares, or intrusive memories.  He 
did not describe any panic attacks.  The veteran was not 
currently seeing a psychiatrist.  He was actively involved 
with his church and volunteer activities and read a lot.  He 
was extremely close to his siblings.  

The examiner commented that the veteran was cooperative and 
well groomed.  Mental status examination was significant for 
mildly flattened affect, moderately decreased mood, periods 
of increased irritability and anxiety, particularly when 
talking about his wife's and his own health, and speech that 
was rambling and tangential, as well as mildly circumstantial 
at times.  The veteran also demonstrated some preservative 
and, at times, stereotyped thinking with respect to his 
health problems, medical care received, and past episodes of 
racial inequities.  There was mild impairment of 
understanding complex questions, providing highly detailed or 
novel information, abstract thinking, and some impairment of 
memory.  In addition, there was evidence of disturbed levels 
of motivation.  There was no evidence of overt psychotic 
symptoms, paranoid ideation, or suicidal or homicidal 
ideation.  Judgment was generally intact.  

The diagnosis was generalized anxiety disorder.  The examiner 
assigned a GAF score of 59 and noted that the veteran's 
current psychosocial stressors were moderate to severe.  He 
commented that the veteran's longstanding anxiety disorder 
had most likely been exacerbated in recent years by health 
problems affecting both him and his wife, as well as some 
early signs of cognitive slippage.  His symptoms and 
circumstances resulted in a decrease in effective of his 
social activities and relationships, though he received a 
great deal of social support.  He also reported increasing 
memory problems and difficulty with being reliable and 
productive in his activities of daily living.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's anxiety reaction is evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9400, generalized 
anxiety disorder.  38 C.F.R. § 4.130.  Under Code 9400, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

In this case, the Board finds that the evidence supports an 
award of 50 percent for anxiety reaction.  Specifically, the 
March 1999 VA examination report reflects findings of chronic 
sleep disturbance, flattened affect, decreased mood, periods 
of increased irritability and anxiety, tangential and 
circumstantial speech, stereotyped thinking, motivational 
disturbance, and impaired understanding of complex questions, 
abstract thinking, and memory.  Although the examiner 
generally found the symptoms to be mild or moderate, the 
Board finds that the overall disability picture shown from 
the March 1999 examination more nearly approximates the 
criteria for a 50 percent evaluation under Code 9400.  
38 C.F.R. § 4.7.  

However, the Board also finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
50 percent.  The March 1999 VA examiner reported no evidence 
of suicidal ideation, illogical or irrelevant speech, near 
continuous panic or depression, impaired impulse control, 
disorientation, or neglect of hygiene or appearance.  In 
addition, the veteran continued to be socially active and to 
maintain close interpersonal relationships.  Considering this 
evidence, the Board cannot conclude that the psychiatric 
disability picture more closely resembles the rating criteria 
for a 70 percent evaluation. Id.       

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.

In summary, the Board finds that the evidence supports 
entitlement to a 50 percent disability rating for anxiety 
reaction.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.130, Code 9400.    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 50 percent disability rating for anxiety 
reaction is granted.   



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

